Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 9, 2018

                                      No. 04-17-00618-CV

                              Dina P. CISNEROS-BONNETTE,
                                          Appellant

                                                v.

                                   Emcel P. BONNETTE, Jr.,
                                            Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-11830
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
        By order dated November 29, 2017, Ms. Kayleen Rivera was ordered to file her portion
of the reporter’s record in this appeal no later than December 29, 2017. On January 3, 2018, Ms.
Rivera called to inform the court that she was ill and would file a notification of late record by
January 8, 2018. On January 8, 2018, Ms. Rivera filed a notification of late record stating she
had been extremely ill with the flu and requested an extension of time to file the record. The
notification of late record is NOTED, and the requested extension is GRANTED. Ms. Rivera’s
portion of the reporter’s record must be filed in this appeal no later than January 31, 2018.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court